Title: Treasury Department Circular to the Wardens of the Ports, 5 October 1789
From: Treasury Department,Hamilton, Alexander
To: Wardens of the Ports


Treasury DepartmentOctober 5th. 1789.
Sir
If any arrangement has been made at the Port where you reside for the support Maintenance and repairs of Light-houses, Beacons, Buoys &c. under your direction; you will be pleased to continue the charge and superintendence of the same in the usual manner, ’till you receive further Instructions from me on this subject, taking care that your expenditures for those objects be conducted with proper economy; and that every payment made on this account be supported by regular Vouchers and Receipts.
As all the expences of the Establishments since the 15th. of August last are to be defrayed out of the Treasury of the United States, you will be pleased to transmit to me as particular an Abstract as possible of what have hitherto accrued on this Account; and an Estimate of what further expence may be expected to the 7th. August next. I shall be glad to have at the same time as particular a detail as possible of the nature and extent of the above establishment.
I am, Sir   Your Obedt. servt.
Alex HamiltonSecy of the Treasury
